Case: 11-30580     Document: 00511890540         Page: 1     Date Filed: 06/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2012
                                     No. 11-30580
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARCUS J. WALLS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-122-1


Before DAVIS, DeMOSS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Marcus J. Walls appeals his conviction for being a felon in possession of
a firearm, for which he received a sentence of 51 months in prison. He contends
that the evidence is insufficient to prove that he knowingly possessed the
firearm in question. In support of this assertion, he points to evidence that he
presented at trial which showed that the gun belonged to his wife and that she
had left it in Walls’s car shortly before his arrest.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30580   Document: 00511890540      Page: 2    Date Filed: 06/18/2012

                                  No. 11-30580

      Walls moved for a judgment of acquittal at the close of the Government’s
case, but the district court deferred ruling on Walls’s motion. As a result, we
may review only the evidence adduced during the Government’s case-in-chief.
See FED. R. CRIM. P. 29(b). The parties dispute whether we should review the
sufficiency claim de novo or for plain error, given that Walls failed to renew his
motion for a judgment of acquittal at the close of all the evidence. See United
States v. Delgado, 672 F.3d 320, 328-31 & n.9 (5th Cir. 2012) (en banc); United
States v. Harris, 666 F.3d 905, 907 (5th Cir. 2012). We need not decide whether
Walls was required to renew his motion for a judgment of acquittal despite the
district court’s deferred ruling on his initial request, as the result is the same
under either standard.
      In order to establish that a defendant is a felon in possession of a firearm,
“the [G]overnment must prove that the defendant (1) has been convicted of a
felony; (2) possessed a firearm in or affecting interstate commerce; and (3) knew
that he was in possession of the firearm.” United States v. Ybarra, 70 F.3d 362,
365 (5th Cir. 1995). Walls challenges only the third element of this offense. The
evidence presented by the Government during its case-in-chief reflected that
Walls was the only individual present in an automobile that he owned and that
the firearm was in plain view sticking out from beneath the driver’s seat. A
reasonable jury could conclude from such evidence that Walls knew of the
firearm’s existence and had access to the weapon.          See United States v.
Mudekunye, 646 F.3d 281, 285 (5th Cir. 2011); United States v. McKnight, 953
F.2d 898, 902 (5th Cir. 1992). Because the Government’s evidence was sufficient
to support a conclusion that Walls knowingly possessed the firearm, the
judgment of the district court is AFFIRMED.




                                        2